Title: From George Washington to Major General Stirling, 28 September 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord,
            Head Quarters [Fredericksburg] Sepr 28th 1778
          
          I have just received letters from Generals Maxwell and Winds, that the Militia of Jersey are ordered out in very considerable force. A part has already collected. Besides the Militia, there will be two Continental brigades under Generals Maxwell and Woodford. This makes it necessary there should be some officer of higher rank than any now there to take the direction of the whole. Your knowlege of the country will give you a peculiar advantage for this purpose. I send you herewith your instructions. I am Your Lordships Most Obedt servant
          
            Go: Washington
          
          
          
          
          
            I wish your Lordship to set out as early as you can in the morning—You will advise me of every thing material that happens.
          
        